Order filed December 15, 2011.




                                          In The

                       Fourteenth Court of Appeals
                                       ____________

                                  NO. 14-11-00813-CV
                                    ____________

                            GABRIEL VASQUEZ, Appellant

                                            V.

        AT&T ADVERTISING, L.P. D/B/A AT&T YELLOW PAGES, Appellee


                     On Appeal from County Civil Court at Law No. 3
                                  Harris County, Texas
                             Trial Court Cause No. 960357


                                        ORDER

        The reporter's record in this case was due October 10, 2011 See Tex. R. App. P.
35.2. Laura Cutherell, the official court reporter, has not filed the reporter's record.
Laura Cutherell has not filed an extension of time to file the reporter's record. We
therefore issue the following order.

        We order Laura Cutherell to file the record in this appeal on or before January 17,
2012.


                                       PER CURIAM